DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Specification
The title of the invention is not descriptive of the new set of claims.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dahl (US 2011/0216064 A1).

Instant Claim 21: A method of displaying an application onto a desktop revealed to a mobile device,  (“As illustrated in FIG. 35, in a particular embodiment, when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308.” (Dahl, paragraph 155)  Referring to fig 35 of Dahl, electronic device 3201 corresponds to the mobile device of the claim.  The application window 3516 is displayed onto a desktop of the electronic device 3201.)

comprising: displaying, at a first time by a processor of the mobile device, a first application to multiple display areas of the mobile device, wherein the multiple display areas are divided into a first viewing side of the mobile device and a second viewing side of the mobile device, and wherein the first application is visible in each of the multiple display areas;  (“In another embodiment, the application window 3516 (fig 35) may extend to cover both the center display surface 3308 and the right-most display surface 3310, which may be configured to operate as a 2-panel effective display screen.” (Dahl, paragraph 155)  The center display surface 3308 and right-most display surface 3310 of Dahl correspond to the first viewing side and second viewing side of the claim, respectively.
In addition, fig 8 of Dahl teaches processor 810.)

receiving, at a second time by the processor, a desktop reveal input to display the desktop to the multiple display areas of the mobile device;   (“As illustrated in FIG. 36, in a particular embodiment, a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414.” (Dahl, paragraph 156)  When the application window 3516 of Dahl is closed, the desktop underneath application window 3516 is revealed.)

splitting, by the processor, the first application into a first page associated with the first viewing side and a second page associated with the second viewing side;  (When an application window 3516 of Dahl is spread across two display surfaces, the portion of the application window 3516 presented on the left display surface corresponds to the first page of the claim.  The portion of the application window 3516 presented on the right display surface corresponds to the second page of the claim.)

moving, at a third time by the processor in response to receiving the desktop reveal input, the first page off the first viewing side and the second page off the second viewing side, wherein, at the third time, the first application is no longer visible in the multiple display areas;  (“In a particular embodiment, when the application window 3516 (fig 36) has been instructed by a user input to move a sufficient distance toward the gap 3414, such as when a particular motion of the application window 3516 across the gap 3414 has occurred or will occur, the electronic device 3201 may interpret the user input as a command to close the application displayed at the application window 3516, close the application and the application window 3516, and return the representative application icon 3206 to its original position in left-most surface panel as depicted in FIG. 37.” (Dahl, paragraph 156))

displaying, at a fourth time by the processor in response to moving the first page off the first viewing side and the second page off the second viewing side, the desktop to the first viewing side and the second viewing side;  (When the application window 3516 of Dahl is closed, the desktop underneath application window 3516 is revealed.)

receiving, by the processor, an application selection input provided in a selection area of the desktop displayed to the second viewing side, wherein the application selection input causes an initiation of a different second application to be opened and an output of the second application to be displayed by one of the multiple display areas; displaying, at a fifth time by the processor in response to receiving the application selection input, the output of the second application to the one of the multiple display areas;  (All three display surfaces of Dahl correspond to the selection area of the claim.  When the user of Dahl drags another application icon 3206 from the left-most display surface to the right-most display surface 3310, the associated application window 3516 opens up in the right-most display surface 3310.)

and displaying, at the fifth time by the processor in response to receiving the application selection input, an output of the first application to an other one of the multiple display areas.  (“FIG. 30 depicts the electronic device 2701 of FIG. 27 in a travel clock configuration 3000. A first horizontal panel displays a keyboard area 3002, which may be actuated via touch that is recognized by a touch screen surface. A second display surface 3004 of the center panel may be used for visual display of application windows, icons, other controls, as well as a clock indicia. A third display surface 3006 may have a display area that is powered down, or that performs other functions, such as a night light, displaying one or more ornamental designs, a user specified display, or any combination thereof.” (Dahl, paragraph 148)  Therefore, two different applications may be activated in two different screens of Dahl.)


Instant Claim 22: The method of claim 21, wherein, at the fifth time, the desktop is no longer visible in any of the multiple display areas.  (Referring to fig 1 of Dahl, an example application is shown in which the application occupies the entire display surface of the electronic device.)

Instant Claim 23: The method of claim 22, wherein, at the fifth time, the output of the second application transitions onto the one of the multiple display areas from an edge of the mobile device.  (Referring to fig 34 of Dahl, when the user of Dahl drags application icon 3206 from the left-most (edge of the electronic device 3201) display surface to the right-most display surface 3310, the associated application window 3516 opens up in the right-most display surface 3310.)


Instant Claim 24: The method of claim 22, wherein the first application is a multi-display area application having a dual-display area state comprising an output of information displayed to multiple display areas and a single-display area state comprising an output of information displayed to a single display area of the multiple display areas.  (“In another embodiment, the application window 3516 (fig 35) may extend to cover both the center display surface 3308 and the right-most display surface 3310, which may be configured to operate as a 2-panel effective display screen.” (Dahl, paragraph 155)  Therefore, an application window 3516 of Dahl may occupy a single display surface or multiple display surfaces.)


Instant Claim 25: The method of claim 24, wherein the output of the first application is displayed to the other one of the multiple display areas in the single-display area state.  (“FIG. 30 depicts the electronic device 2701 of FIG. 27 in a travel clock configuration 3000. A first horizontal panel displays a keyboard area 3002, which may be actuated via touch that is recognized by a touch screen surface. A second display surface 3004 of the center panel may be used for visual display of application windows, icons, other controls, as well as a clock indicia. A third display surface 3006 may have a display area that is powered down, or that performs other functions, such as a night light, displaying one or more ornamental designs, a user specified display, or any combination thereof.” (Dahl, paragraph 148)  Therefore, two different applications may be activated in two different screens of Dahl.)


Instant Claim 26:  The method of claim 22, wherein after splitting the first application into the first page associated with the first viewing side and the second page associated with the second viewing side, the method further comprises: storing, in a memory of the mobile device, the first page and the second page in a virtual stack.  (“The processor 810 (fig 8) can access one or more computer readable media, such as the representative memory 832. The memory 832 stores data (not shown) and processor executable instructions such as software 833.” (Dahl, paragraph 100)  The memory 832 of Dahl inherently stores information on which application window 3516 or (portion of application window 3516) is displayed on which display surface.  Such data in memory may be referred to as a virtual stack.)


Instant Claim 27: The method of claim 26, wherein the virtual stack is separated into a left stack associated with information for presentation to the first viewing side of the mobile device and a right stack associated with information for presentation to the second viewing side of the mobile device.  (The memory 832 of Dahl inherently stores information on which application window 3516 or (portion of application window 3516) is displayed on which display surface.  Such data in memory may be referred to as a virtual stack, and the data associated with the center display surface 3308 and the right-most display surface 3310 may be referred to as a left stack and a right stack, respectively.)


Instant Claim 28: The method of claim 27, wherein the desktop reveal input is at least one of a user input gesture, a combination of user input gestures, a memory output, and a response to a predetermined condition.  (“As illustrated in FIG. 36, in a particular embodiment, a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414.” (Dahl, paragraph 156)  The user of Dahl may close an application by providing a user input gesture.)


Instant Claim 29: The method of claim 27, wherein the application selection input is a user input gesture,  (When the user of Dahl drags another application icon 3206 from the left-most display surface to the right-most display surface 3310, such is a user input gesture.)

and wherein the one of the multiple display areas corresponds to the second viewing side of the mobile device.  (Referring to fig 35 of Dahl, electronic device 3201 contains center display surface 3308 and right-most display surface 3310.)


Instant Claim 30: (The rejection of claim 30 covers claim 29 as well.)


Instant Claim 31: A non-transitory computer-readable medium having stored therein a set of instructions which, when executed by a processor, cause the processor  (“The memory 832 (fig 8) stores data (not shown) and processor executable instructions such as software 833.“ (Dahl, paragraph 100)  The memory 832 of Dahl corresponds to the non-transitory computer-readable medium of the claim.)

	(Apparatus claim 31 and method claim 21 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 31 is similarly rejected under the same rationale as applied above with respect to method claim 21.)


Instant Claim 32: (Claim 32 is substantially identical to claim 22, and thus, is rejected under similar rationale.)


Instant Claim 33: (Claim 33 is substantially identical to claim 23, and thus, is rejected under similar rationale.)


Instant Claim 34: (Claim 34 is substantially identical to claim 24, and thus, is rejected under similar rationale.)


Instant Claim 35: (Claim 35 is substantially identical to claim 25, and thus, is rejected under similar rationale.)


Instant Claim 36: (Claim 36 is substantially identical to claim 26, and thus, is rejected under similar rationale.)


Instant Claim 37: (Claim 37 is substantially identical to claim 27, and thus, is rejected under similar rationale.)


Instant Claim 38: (Claim 38 is substantially identical to claim 28, and thus, is rejected under similar rationale.)


Instant Claim 39: (Claim 39 is substantially identical to claim 29, and thus, is rejected under similar rationale.)


Instant Claim 40: a display device including a first display area and a second display area;  (Referring to fig 35 of Dahl, the combination of all three display surfaces of Dahl corresponds to the display device of the claim.  The center display surface 3308 and right-most display surface 3310 of Dahl correspond to the first display area and second display area of the claim, respectively.)

and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, cause the processor to:  (“The memory 832 (fig 8) stores data (not shown) and processor executable instructions such as software 833.“ (Dahl, paragraph 100)  The memory 832 of Dahl is coupled to the processor 810.)

	(The remainder of claim 40 is substantially identical to claim 31, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626